*8ATTORNEY DISCIPLINARY. PROCEEDINGS
JjPER CURIAM.
On February 27, 2001, respondent pleaded guilty in the United States District Court for the District of Guam to nine counts of mail fraud, violations of 18 U.S.C. § 1341, stemming from his conversion of $491,837.94 in client funds. On September 14, 2001, respondent was sentenced to serve 21 months in prison, followed by three years of supervised release, and was ordered to pay restitution to his victims.
Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. The parties stipulate to respondent’s misconduct and his subsequent criminal conviction, and seek his permanent disbarment from the practice of law.
Based on our review of the petition, we agree that permanent disbarment is an appropriate sanction. Respondent has engaged in some of the most serious professional infractions an attorney can commit. Guideline 1 of the permanent disbarment guidelines set forth in Supreme Court Rule XIX, Appendix E is clearly applicable, which provides that permanent disbarment may be warranted in cases of “repeated or multiple instances of intentional conversion of client funds with substantial harm.” Accordingly, having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted. The name of Daniel R. Del Priore, Louisiana Bar Roll number 14845, shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked. Pursuant to Supreme Court Rule XIX, § 24(A), it is further ordered that [{¡respondent be permanently prohibited from being readmitted to the practice of law in this state.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.